Title: From George Washington to Thomas Jefferson, 13 October 1789
From: Washington, George
To: Jefferson, Thomas


          
            Sir,
            New York Oct. 13th 1789
          
          In the selection of characters to fill the important offices of Government in the United States I was naturally led to contemplate the talents and disposition which I knew you to possess and entertain for the Service of your Country. And without being able to consult your inclination, or to derive any knowledge of your intentions from your letters either to myself or to any other of your friends, I was determined, as well by motives of private regard as a conviction of public propriety, to nominate you for the Department of State, which under its present organization, involves many of the most interesting objects of the Executive Authority. But grateful as your acceptance of this Commission would be to me, I am at the sametime desirous to accomodate to your wishes, and I have therefore forborne to nominate your Successor at the Court of Versailles until I should be informed of your determination.
          Being on the eve of a journey through the Eastern States, with a view to observe the situation of the Country, and in a hope of perfectly re-establishing my health, which a series of indisposition has much impaired, I have deemed it proper to make this communication of your appointment in order that you might lose no time should it be your [wish] to visit Virginia during the recess of Congress, which will probably be the most convenient season, both as it may respect your private concerns and the public service.
          Unwilling as I am to interfere in the direction of your choice of Assistants, I shall only take the liberty of observing to you that, from warm recommendations which I have received in behalf of Roger Alden Esqr., Assistant Secretary to the late Congress, I have placed all the Papers thereunto belonging under his care. Th⟨ose⟩ Papers which more properly appertain to the Office of Foreign-Affairs are under the Superintendance

of Mr Jay, who has been so obliging as to continue his good-offices; and they are in the immediate charge of Mr Remson. With sentiments of very great esteem & regard—I have the honor to be Sir—Your Most Obedt Hble Servt
          
            Go: Washington
          
          
            I take this occasion to acknowledge the receipt of your several favors of the 4th and 5th Decr of the last—and 10th of May of the present year and to thank you for the communications therein. G.W.
          
        